IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 15, 2008
                                No. 07-30251
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

JONATHAN JOHNSON

                                           Plaintiff-Appellant

v.

MARK SHARP; JOHN WELLS; JIMMY SMITH; MAI TRAN; RICHARD L
STALDER; BURL CAIN; JOHN DOE

                                           Defendants-Appellees


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:05-CV-1244


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jonathan Johnson, Louisiana prisoner # 119406, filed a 42 U.S.C. § 1983
civil rights complaint against various prison officials. He alleged that two
officers verbally abused and beat him during an excessive use of force incident.
He further alleged that after that incident, prison officials showed a deliberate
indifference to his serious need for medical care. Johnson asserted that, as a
result of his confrontation with the two officers, he was wrongfully charged with


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30251

disciplinary actions and that he was denied the due process of law in conjunction
with the hearing held on those charges.
      The district court dismissed Johnson’s complaint under FED. R. CIV.
P. 12(b)(6) for failure to state a claim upon which relief may be granted. Johnson
now appeals. We review Johnson’s challenges to the district court’s decision de
novo. See In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir.
2007), cert. denied, 128 S. Ct. 1231 (2008).
      Johnson argues that the district court erred in concluding that he had not
been denied due process in conjunction with his disciplinary proceeding.
However, his argument fails to address the district court’s determination that
his due process claim was not cognizable in his § 1983 complaint and should
have been brought in a habeas corpus proceeding. Johnson’s disagreement with
the care provided by Dr. Mai Tran on March 17, 2005, does not give rise to a
§ 1983 cause of action, nor does unsuccessful medical treatment, negligence,
neglect, or medical malpractice. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th
Cir. 1991). The district court therefore did not err in dismissing these claims
under Rule 12(b)(6). See In re Katrina Canal, 495 F.3d at 205.
      Johnson argues that the district court failed to consider his request that
his federal claims be stayed pending the outcome of his state litigation of his
claims. That request was raised for the first time in Johnson’s objections to the
magistrate judge’s report and recommendation. Given the length of time that
had passed between the filing of Johnson’s § 1983 complaint and his request for
a stay, the pendency of the defendants’ dismissal motion, and Johnson’s failure
to demonstrate why he did not seek a stay of his federal claims earlier, the
district court did not abuse its discretion in denying the stay request. See Hines
v. D’Artois, 531 F.2d 726, 733 (5th Cir. 1976).
      The district court did not err when it dismissed Johnson’s complaint for
failure to state a claim upon which relief may be granted. Johnson’s appeal is
frivolous, see Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983), and is

                                        2
                                   No. 07-30251

dismissed. See 5TH CIR. R. 42.2. The dismissal of this appeal as frivolous and
the district court’s dismissal of Johnson’s complaint for failure to state a claim
constitute two strikes for purposes of the 28 U.S.C. § 1915(g) bar. Adepegba v.
Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Johnson has at least two other
strikes. Johnson v. Flores, No. 04-30038 (5th Cir. July 29, 2004). Johnson has
accumulated three strikes, and he may no longer proceed in forma pauperis in
any civil action or appeal filed while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                         3